Name: Commission Regulation (EC) No 2589/94 of 25 October 1994 correcting Regulation (EC) No 2567/94 determining the extent to which applications lodged in October 1994 for import licences for certain poultrymeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 274/4 Official Journal of the European Communities 26. 10. 94 COMMISSION REGULATION (EC) No 2589/94 of 25 October 1994 correcting Regulation (EC) No 2567/94 determining the extent to which applications lodged in October 1994 for import licences for certain poultrymeat products can be accepted !'Article 1 Applications for import licences for the period 1 October to 31 December 1994 submitted pursuant to Regulation (EC) No 1558/94 shall be granted : (a) for 8,8889 % of the quantity applied for, in the case of products covered by order No 59.0020 in Regulation (EEC) No 3834/90 ; (b) for 19,9977 % of the quantity applied for, in the case of products covered by order No 59.0025 in Regulation (EEC) No 3834/90.'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), as last amended by Regulation (EC) No 3668/93 (2), Whereas Commission Regulation (EC) No 2567/94 (3) determined the extent to which applications lodged in October 1994 for import licences for certain poultrymeat products can be accepted ; Whereas a check has shown that an error in calculation appears in this Regulation ; whereas the Regulation in question should accordingly be corrected, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EC) No 2567/94 is replaced by the following : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 121 . 0 OJ No L 338, 31 . 12. 1993, p. 22. (3) OJ No L 272, 22. 10. 1994, p. 32.